
	
		II
		Calendar No. 455
		110th CONGRESS
		1st Session
		S. 1498
		[Report No. 110–210]
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Boxer (for herself,
			 Mr. Vitter, Mr.
			 Lieberman, Mr. Lautenberg,
			 Mr. Menendez, and
			 Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			October 29, 2007
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Lacey Act Amendments of 1981
		  to prohibit the import, export, transportation, sale, receipt, acquisition, or
		  purchase in interstate or foreign commerce of any live animal of any prohibited
		  wildlife species, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Captive Primate Safety
			 Act.
		2.Addition of nonhuman
			 primates to the definition of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371(g)) is amended by inserting , or any nonhuman
			 primate before the period at the end.
		3.Captive wildlife
			 amendments
			(a)Prohibited
			 actsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3372) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by inserting or after the semicolon;
						(ii)in
			 subparagraph (B), by striking ; or and inserting a semicolon;
			 and
						(iii)by striking
			 subparagraph (C); and
						(B)in paragraph (4),
			 by inserting or subsection (e) before the period; and
					(2)in subsection
			 (e)—
					(A)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6) respectively;
					(B)by striking
			 (e) and all that follows through does not apply
			 in paragraph (1) and inserting the following:
						
							(e)Captive
				wildlife offense
								(1)In
				generalIt is unlawful for any person to import, export,
				transport, sell, receive, acquire, or purchase in interstate or foreign
				commerce any live animal of any prohibited wildlife species.
								(2)NonapplicabilityThis
				subsection does not
				apply
								;
					(C)in paragraph (2)
			 (as redesignated by subparagraph (A))—
						(i)by
			 striking a prohibited and inserting any
			 prohibited; and
						(ii)by
			 striking paragraph (3), is described in paragraph (2) and
			 inserting paragraph (4), is described in paragraph (3);
						(D)in paragraph (3)
			 (as redesignated by subparagraph (A))—
						(i)in
			 subparagraph (C)—
							(I)in clauses (ii)
			 and (iii), by striking animals listed in section 2(g) each place
			 it appears and inserting prohibited wildlife species; and
							(II)in clause (iv),
			 by striking animals and inserting prohibited wildlife
			 species; and
							(ii)in
			 subparagraph (D), by striking animal each place it appears and
			 inserting prohibited wildlife species;
						(E)in paragraph (4)
			 (as redesignated by subparagraph (A)), by striking paragraph (2)
			 and inserting paragraph (3);
					(F)in paragraph (6)
			 (as redesignated by subparagraph (A)), by striking subsection
			 (a)(2)(C) and inserting this section; and
					(G)by adding at the
			 end the following:
						
							(7)ApplicationThis
				subsection shall apply beginning on the effective date of the regulations
				promulgated pursuant to this
				subsection.
							.
					(b)Civil
			 penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3373(a)(1)) is amended—
				(1)by striking (other
			 than subsection 3(b)) and inserting (other than subsections (b),
			 (d), and (e) of section 3); and
				(2)by striking
			 section 3(d) and inserting subsection (d) or (e) of
			 section 3.
				(b)Criminal
			 PenaltiesSection 4(d) of
			 the
			(c)Criminal
			 penaltiesSection 4(d) of the Lacey Act
			 Amendments of 1981 (16 U.S.C. 3373(d)) is amended—
				(1)in paragraphs (1)
			 and (2), by striking (other than subsection 3(b)) each place it
			 appears and inserting (other than subsections (b), (d), and (e) of
			 section 3); and
				(2)in paragraph (3),
			 by striking section 3(d) and inserting subsection (d) or
			 (e) of section 3.
				4.Applicability
			 provision amendmentSection 3
			 of the Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is
			 amended—
			(1)in subsection
			 (a), by striking the subsection designation and heading and all that follows
			 through Section 3 and inserting Section 3;
			 and
			(2)by striking
			 subsection (b).
			
	
		October 29, 2007
		Reported with amendments
	
